                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,
                                                    :      Case No. 2:11-cv-1016

                                                           Chief Judge Edmund A. Sargus, Jr.
                                                           Magistrate Judge Michael R. Merz

This Order relates to Plaintiff Cleveland Jackson




      ORDER REGARDING PROPOSED DEPOSITION OF OHIO
                  PHARMACY SERVICES


       This consolidated capital § 1983 litigation is before the Court on Motion of Plaintiff

Cleveland Jackson to be allowed to take the deposition of the Ohio Pharmacy Services pursuant to

Fed.R.Civ.P. 30(b)(6) and 45 (ECF No. 2246). The entity in question is represented to be a

division of the Ohio Department of Mental Health and Addiction Services. During the telephone

status conference in this case on Tuesday, July 9, 2019, Defendants’ counsel consented to the

granting of this Motion and agreed to provide the Court and Plaintiffs’ counsel with the name of

the attorney who would represent Ohio Pharmacy Services in this matter.

       The Motion is GRANTED. Plaintiff shall serve a notice of deposition to be taken on July

29, 2019, on Ohio Pharmacy Services forthwith.

July 9, 2019.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                                                1
